PER CURIAM:
Rashawn Ali Brown appeals from his eighteen-month sentence imposed pursuant to his guilty plea to possession of cocaine with intent to distribute. On appeal, he asserts that his sentence was unreasonable because “it is greater than necessary to comply with the purposes of sentencing.” We have carefully reviewed *217the record and Brown’s contentions and find that the sentence imposed by the district court at the bottom of the guideline range was reasonable. See United States v. Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005) (noting that sentencing courts should determine the sentence range under the guidelines, consider other statutory factors, and impose a reasonable sentence within the statutory maximum). Accordingly, we affirm Brown’s sentence. We dispense with oral argument, because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.